Name: Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|31994R0774Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues Official Journal L 091 , 08/04/1994 P. 0001 - 0003 Finnish special edition: Chapter 2 Volume 11 P. 0108 Swedish special edition: Chapter 2 Volume 11 P. 0108 COUNCIL REGULATION (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residuesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Community negotiated new tariff concessions under Article XXVIII of the GATT; whereas these negotiations led to agreements with Argentina, Brazil, Canada, Poland, Sweden and Uruguay; whereas these agreements were approved by Council Decision of 20 December 1993 (1);Whereas the agreements in question provide for the opening on 1 January 1994, under certain conditions, of annual tariff quotas for high-quality beef falling within CN codes 0201 30 00, 0202 30 90, 0206 10 95 and 0206 29 91, pigmeat falling within CN codes 0203 19 13 and 0203 29 15, poultrymeat falling within CN codes 0207 41 10, 0207 41 41, 0207 41 71, 0207 42 10, 0207 42 11 and 0207 42 71, wheat and meslin falling within CN codes 1001 10 00 and 1001 90 99, and brans, sharps and other residues falling within CN codes 2302 30 10, 2302 30 90, 2303 40 10 and 2303 40 20; whereas these quotas have therefore to be opened with effect from 1 January 1994;Whereas the agreements in question cover an undetermined period; whereas in the interests of rationalization and efficiency, the quotas should therefore be opened on a multiannual basis;Whereas a system guaranteeing the nature, provenance and origin of the products may prove to be appropriate; whereas to that end imports within the framework of these new tariff concessions should be subject, where appropriate, to the presentation of a certificate of authenticity;Whereas it may be appropriate to spread out these imports over the year on the basis of the needs of the Community market; whereas to that end a system for using up quotas based on the presentation of an import licence may prove appropriate;Whereas the Council's approval of the abovementioned agreements renders redundant the system provided for in Council Regulation (EEC) No 1058/88 of 28 March 1988 on the import of bran, sharps and other residues derived from sifting, milling or other working of cereals other than maize and rice and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2); whereas that Regulation should consequently be repealed;Whereas detailed rules for the application of this Regulation and, in particular, the provisions required for the sound administration of the quotas must be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3) or in the corresponding Articles of the other Regulations on the common organization of the markets affected by the opening of the quotas;Whereas Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (4) and Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5) already provide that the Commission may make the technical amendments and adjustments to this Regulation as are necessary following the amendments to the combined nomenclature and to the Taric codes; whereas any adjustments to the quota volumes and other quota requirements adopted by the Council will also require that amendments be made to this regulation; whereas, for the purpose of simplifying matters, provision should be made for the Commission to make such amendments and adjustments to this regulation in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 or in the other abovementioned Regulations,HAS ADOPTED THIS REGULATION:Article 1 1. An annual Community tariff quota of a total volume of 18 000 tonnes, expressed in product weight, is hereby opened for high-quality beef, fresh, chilled or frozen falling within CN codes 0201 and 0202 and for the products falling within CN codes 0206 10 95 and 0206 29 91.2. Within the quota volume, the Common Customs Tariff duty applicable shall be 20 % and the variable levy 0 %.Article 2 1. An annual Community tariff quota of a total volume of 7 000 tonnes is hereby opened for pigmeat, fresh, chilled or frozen falling within CN codes 0203 19 13 and 0203 29 15.2. Within the quota volume, the variable levy shall be 0 %.Article 3 1. A Community tariff quota of an annual total volume of 15 500 tonnes is hereby opened for poultrymeat falling within CN codes 0207 41 10, 0207 41 41 and 0207 41 71.2. Within the quota volume, the variable levy shall be 0 %.Article 4 1. An annual Community tariff quota of a total volume of 2 500 tonnes is hereby opened for turkeymeat falling within CN codes 0207 42 10, 0207 42 11 and 0207 42 71.2. Within the quota volume, the variable levy shall be 0 %.Article 5 1. An annual Community tariff quota of a total volume of 300 000 tonnes is hereby opened for quality wheat falling within CN codes 1001 10 00 and 1001 90 99.2. Within the quota volume, the variable levy shall be 0 %.Article 6 1. An annual tariff quota of a total volume of 475 000 tonnes is hereby opened for brans, sharps and other residues of wheat and cereals other than maize and rice falling within CN codes 2302 30 10, 2302 30 90, 2302 40 10 and 2302 40 90.2. Within the quota volume, the variable levy shall be 0 %. The Common Customs Tariff duty applicable shall be ECU 40,80 per tonne for products falling within CN codes 2302 30 10 and 2302 40 10, ECU 83,40 per tonne for products falling within CN code 2302 30 90 and ECU 83,00 per tonne for products falling within CN code 2302 40 90.Article 7 The detailed rules for this Regulation and, as appropriate:(a) the provisions guaranteeing the nature, provenance and origin of the product;(b) the provisions relating to the recognition of the document allowing the guarantees referred to in (a) to be verified, and(c) the conditions for the issue of import licences and their term of validityshall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 or in the corresponding Articles of the other Regulations on the common organization of the markets concerned.Article 8 Should the Council decide to adjust the volumes and other conditions of those quota arrangements, in particular by a decision to approve an agreement with one or more third countries, the resulting adjustments to this Regulation shall subsequently be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 or in the corresponding Articles of the other Regulations on the common organization of the markets concerned.Article 9 Regulation (EEC) No 1058/88 is hereby repealed.Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 March 1994.For the CouncilThe PresidentG. MORAITIS(1) OJ No L 47, 18. 2. 1994, p. 1.(2) OJ No L 104, 23. 4. 1988, p. 1.(3) OJ No L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 3611/93 (OJ No L 328, 29. 12. 1993, p. 7).(4) OJ No L 34, 9. 2. 1979, p. 2. Regulation as last amended by Regulation (EEC) No 3209/89, (OJ No L 312, 27. 10. 1989, p. 5).(5) OJ No L 256, 7. 9. 1987, p. 1. Regulation as last amended by Commission Regulation (EEC) No 534/94, (OJ No L 68, 11. 3. 1994, p. 5).